                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION


LORI HOPKINS, et al.,,                           )
                                                 )
                      Plaintiffs,                )
                                                 )
vs.                                              )        Case No. 19-CV-04054-NKL
                                                 )
AEROCARE HOME MEDICAL                            )
EQUIPMENT, INC., et al.,                         )
                                                 )
                      Defendants.                )
                                                 )


                              JUDGMENT IN A CIVIL CASE

      ___     Jury Verdict. This action came before the Court for a trial by jury.

      X       Decision by Court. This action came to trial or hearing before the Court.
              The issues have been determined and a decision has been made.


              IT IS ORDERED AND ADJUDGED that pursuant to the Order entered by the

      Honorable Nanette K. Laughrey on July 20, 2020, Plaintiffs’ motion (Doc. 73) for fees,

      costs, and service awards is GRANTED IN PART and DENIED IN PART. Plaintiffs

      are awarded fees in the amount of $187,478 and costs in the amount of $8,050. Each

      named Plaintiff shall receive a service award of $5,000.

              In accordance with the Court’s order approving the settlement (Doc. 81), this

      action is dismissed with prejudice. The Court reserves continuing and exclusive

      jurisdiction over this matter for the purpose of resolving issues relating to the




          Case 2:19-cv-04054-NKL Document 84 Filed 07/22/20 Page 1 of 2
       administration, implementation, and enforcement of the Settlement Agreement and the

       conditions contained in the order approving the settlement.




Date: July22, 2020                          PAIGE WYMORE-WYNN
                                            Clerk of Court

                                            s/ RENEA MATTHES MITRA
                                            By: Renea Matthes Mitra, Courtroom Deputy




         Case 2:19-cv-04054-NKL Document 84 Filed 07/22/20 Page 2 of 2
